DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blow et al. [U.S. Patent No. 10446309 B2].
Regarding claim 1, Blow discloses an inductor (e.g., 100, column 7, lines 55-56, Fig. 2H, 4) mounted over a substrate (e.g., surface mount device, column 7, lines 53-54), the inductor comprising: 
a core (e.g., 110 with core body 115, column 3, lines 55-56) made from a metallic magnetic material (column 4, lines 1-5);

a pair of outer electrodes (e.g., 120a, 120b, column 4, lines 20-25, Fig. 1A-1F) coupled to respective end portions of the wire and provided on the core 110;
a shielding member (e.g., 500, column 5, lines 17-20, Fig. 2A) electrically coupled to a ground of the substrate (e.g., using tab 430a, 430b for grounding, column 5, lines 17-30, Fig. 3B) and arranged to cover a top face (column 4, lines 43-45, Fig. 2A-2D) and at least three side faces of the core 110 (see Fig. 2D), a thickness tl of the shielding member being set by applying electric resistivity ρ of the shielding member, permeability µ of the shielding member, and a frequency f of noise desired to be shielded by the shielding member to an expression 

    PNG
    media_image1.png
    66
    105
    media_image1.png
    Greyscale

for determining a depth of a skin of skin effect (see column 4, lines 37-40), (The expression claimed above is commonly known in the art for determining depth of skin of skin effect, reference link below: https://en.wikipedia.org/wiki/Skin_effect)
an insulating member (e.g., 410, column 5, lines 51-55, Fig. 5B) arranged between the core 110 and the shielding member 500 and having thermal conductivity (e.g., made of metal, column 4, lines 43-50), a thickness of the insulating member being set according to a breakdown voltage of the insulating member and a voltage with which 
the insulating member 410 contacting a solid center portion of the core 110 (see Figures 3A, 3B, 4, 5A-5D) around which the wire (e.g., coil 310) is wound with the winding axis of the wire extending through the solid center portion (see Fig. 3A, 3B), and
the insulating member 410 and the shielding member 500 extending transverse to the winding axis of the wire (e.g., coil 310).
Regarding claim 4, Blow discloses the outer electrodes (e.g., part of 120a, 120b) are provided on the bottom surface of the core 110 (see Fig. 1B); and shielding member 500 and the insulating member 410 are arranged over the top face and all side faces of the core (column 5, lines 17-25, Fig. 2A-2H).
Regarding claim 5, Blow discloses the outer electrodes (e.g., 120a, 120b) are provided on a given side face of the core 110; and the shielding member 500 and the insulating member 410 are arranged over the top face and side faces except the given side face of the core 110 (see Fig. 2C, 2D).
Regarding claim 6, Blow discloses the shielding member 500 and the insulating member 410 are arranged over a portion of the given side face (e.g., just above where electrode 120a, 120b are located, see Fig. 2D), the portion being out of contact with the outer electrodes (120a, 120b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow et al. [U.S. Patent No. 10446309 B2]. 
Regarding claim 3, Blow discloses the instant claimed invention discussed above except for the insulating member has a thickness within a range from 1 µm to 100 µm. 
However, Blow discloses that the insulating member 410 can be formed in various thickness [Col. 6, Lines 40-45].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have insulating member has a thickness within a range from 1 µm to 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0013, applicant has not disclosed any criticality for the claimed limitations except for the particular application in a car.

Regarding claim 12, Blow discloses the outer electrodes (e.g., 120a, 120b) are provided on a given side face of the core 110; and the shielding member 500 and the insulating member 410 are arranged over the top face and side faces except the given side face of the core 110 (see Fig. 2C, 2D).

Claims 2, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow in view of Chiu [U.S. Patent No. 8350367]. 
Regarding claim 2, Blow discloses the instant claimed invention discussed above except for the shielding member has a thickness within a range from 50 µm to 200 µm.
Chiu discloses the shielding member 124 has a thickness within a range from 50 µm to 200 µm [Col. 7, Lines 52-56]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shielding member with a thickness within a range from 50 µm to 200 µm as taught by Chiu to the shielding of Blow to provide the inductive device with a reduced overall size.
Regarding claim 8, Blow discloses the instant claimed invention discussed above except for the insulating member has a thickness within a range from 1 µm to 100 µm. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have insulating member has a thickness within a range from 1 µm to 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0013, applicant has not disclosed any criticality for the claimed limitations except for the particular application in a car.
Regarding claim 9, Blow discloses the outer electrodes (e.g., part of 120a, 120b) are provided on the bottom surface of the core 110 (see Fig. 1B); and shielding member 500 and the insulating member 410 are arranged over the top face and all side faces of the core (column 5, lines 17-25, Fig. 2A-2H).
Regarding claim 11, Blow discloses the outer electrodes (e.g., 120a, 120b) are provided on a given side face of the core 110; and the shielding member 500 and the insulating member 410 are arranged over the top face and side faces except the given side face of the core 110 (see Fig. 2C, 2D).

Claims 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow in view of Ichikawa [U.S. Patent No. 9126491].
Regarding claim 7, Blow discloses the instant claimed invention discussed above except for a DC-DC converter comprising: a switching element; 

a smoothing capacitor electrically coupled to the power inductor.
Ichikawa discloses a DC-DC converter (e.g., 140) comprising a switching element (a part of the converter 140, not shown); 
a power inductor (e.g., inductor 400, Fig. 9) electrically coupled to the switching element, and 
a smoothing capacitor (e.g., part of rectifier circuit 130) electrically coupled to the power inductor [Col. 3, Lines 28-38, Fig. 1-9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded inductor of Blow to provide a DC-DC converter with a power inductor that does not cause interference with the operation of the power supply.
Regarding claim 14, Blow discloses the instant claimed invention discussed above except for a DC-DC converter comprising: a switching element; 
a power inductor electrically coupled to the switching element, and 
a smoothing capacitor electrically coupled to the power inductor.
Ichikawa discloses a DC-DC converter (e.g., 140) comprising a switching element (a part of the converter 140, not shown); 
a power inductor (e.g., inductor 400, Fig. 9) electrically coupled to the switching element, and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded inductor of Blow to provide a DC-DC converter with a power inductor that does not cause interference with the operation of the power supply.
Regarding claim 15, Blow discloses the instant claimed invention discussed above except for a DC-DC converter comprising: a switching element; 
a power inductor electrically coupled to the switching element, and 
a smoothing capacitor electrically coupled to the power inductor.
Ichikawa discloses a DC-DC converter (e.g., 140) comprising a switching element (a part of the converter 140, not shown); 
a power inductor (e.g., inductor 400, Fig. 9) electrically coupled to the switching element, and 
a smoothing capacitor (e.g., part of rectifier circuit 130) electrically coupled to the power inductor [Col. 3, Lines 28-38, Fig. 1-9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded inductor of Blow to provide a DC-DC converter with a power inductor that does not cause interference with the operation of the power supply.

a power inductor electrically coupled to the switching element, and 
a smoothing capacitor electrically coupled to the power inductor.
Ichikawa discloses a DC-DC converter (e.g., 140) comprising a switching element (a part of the converter 140, not shown); 
a power inductor (e.g., inductor 400, Fig. 9) electrically coupled to the switching element, and 
a smoothing capacitor (e.g., part of rectifier circuit 130) electrically coupled to the power inductor [Col. 3, Lines 28-38, Fig. 1-9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded inductor of Blow to provide a DC-DC converter with a power inductor that does not cause interference with the operation of the power supply.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blow in view of Chiu as applied to claim 2 above, and further in view of Ichikawa [U.S. Patent No. 9126491].
Regarding claim 13, Blow in view of Chiu discloses the instant claimed invention discussed above except for a DC-DC converter comprising: a switching element; 
a power inductor electrically coupled to the switching element, and 

Ichikawa discloses a DC-DC converter (e.g., 140) comprising a switching element (a part of the converter 140, not shown); 
a power inductor (e.g., inductor 400, Fig. 9) electrically coupled to the switching element, and 
a smoothing capacitor (e.g., part of rectifier circuit 130) electrically coupled to the power inductor [Col. 3, Lines 28-38, Fig. 1-9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded inductor of Blow in view of Chiu to provide a DC-DC converter with a power inductor that does not cause interference with the operation of the power supply.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are not persuasive.
Regarding claim 1, Blow discloses a shielding member (e.g., 500, column 5, lines 17-20, Fig. 2A) electrically coupled to a ground of the substrate (e.g., using tab 430a, 430b for grounding, column 5, lines 17-30, Fig. 3B) and arranged to cover a top face (column 4, lines 43-45, Fig. 2A-2D) and at least three side faces of the core 110 (see Fig. 2D). Thickness of the shielding member being set by applying electric resistivity of the shielding member, permeability of the shielding member, and a frequency of noise 
 
    PNG
    media_image2.png
    66
    105
    media_image2.png
    Greyscale

Blow discloses all the factors necessary for determining depth of skin of skin effect and therefore applicable to the commonly known expression above to determine the thickness of the shielding member tl.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                            
/Alexander Talpalatski/Primary Examiner, Art Unit 2837